Title: Abigail Adams to Mercy Otis Warren, 1 September 1780
From: Adams, Abigail
To: Warren, Mercy Otis



My dear Madam

September 1 1780


From your Hospitable Mansion of Benevolence and Friendship, I reachd my own Habitation, the day I left you, and found my family well, but the Scenes arround me wore a dismal aspect—the dyeing Corn, the Barren pastures and the desolated Gardens threaten us with distress, and Hunger. Not a vine that had modestly and silently crept along the Ground unasspiring of a nearer approach to the Burning God, but had crumbled to dust beneath his scorching Rays.
Ceres witherd Head reclines, Virtumnus is fled, and Pomona is scattering here and there the half Grown fruit e’er she too bids us adieu. To the Father of the rain, and the Mercifull dispencer of the dew Drops, must we lift up our Beleiving hearts, for that releif which he does not refuse to the young Ravens when they cry, nor to the more important works of his Hands, but to oblige them to confess from whence cometh every good and perfect gift.
How happy should I be my dear Madam, Honourd as I am with your Friendship, if I could often join a sister mate, instead of sitting in my own solitary chamber the representitive of the lonely dove. Methinks we might coo, to each other, in accents which might Mitigate pain and illude the Solitary Hour, but when this is deliverd you that Idea will vanish from your mind, yet whilst you felicitate your own happier Lot, lend a pittying Sigh of commisiration to a sufferer.
The young Ladies returnd last wedensday so highly Gratified with their visit that there regret at parting, could be mitigated only by the pleasing recollection of what they had enjoyed.
My Dear Mrs. Warren will not forget her promise of a Letter to be coppied for her Friend. She may rest assured proper care shall be taken of one committed to her—and the young Gentleman, if he visits France shall receive a coppy of it.
The packet by Mr. Brown received since my return, but no later dates than what I had before. This young Gentleman made me a visit this week. He is a Native of Carolina, a youth about 22 or 3, of easy address, soft Manners and modest Deportment, he bespeaks your good opinion the moment you look upon him, and is sure to have it before he leaves you. His Soul is perhaps softned by the Filial tenderness he feels for parents who he believes prisoners, if nothing worse has befallen them, and from whom he has not heard since the Capture of Charlestown.

Present my Regards to the young Gentlemen, and Let me hear from your own hand, of your Health and happiness. You must quit Plimouth, you who so well love Society and who always adorn it, must not be secluded, the constant enjoyment of it. I should have felicitated myself if you had exchanged Plimouth for Braintree. It would have greatly added to the happiness of your ever affectionate

Portia

